DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and  8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., (US 2006/0006063), and further in view of  Kawamura et al., (US 20140017535).
Regarding claims 1, 9 and 16, Tanaka discloses an electrode 10 being used in an electrochemical device [0144], at least two electrodes are prepared as anode and a cathode, and are arranged to oppose each other, a separator is disposed between the anode and cathode [0144]. The anode, cathode and separator combined together reads on the claimed electrode assembly (CLAIM 9).  Tanaka further discloses an electrode matrix 100 comprises a flat collector 120 and an active material containing layer 140 formed on the face of the collector 120 [0080]. Respective exposed surfaces 120A free of the active material containing layer 140 are provided at both edge parts of the face of the collector 120, whereas respective parts 140A each having a thickness  smaller than the maximum thickness D1 of the active material 140 close to the exposed surfaces 120A. Each thinner part 140A has a tapered cross-sectional form (cross-sectional taper form) whose thickness tapers down toward its corresponding exposed surface 120A of the collector 120 [0080], see also figure 3. Examiner notes that 140A reads on the claimed thinner parts and the remaining 140 reads on the claimed planar area.  See figures 3 and 4 below, the thickness of the thinned area 140A is gradually reduced in a direction. 
Tanaka does not disclose a first supporter wherein at least a portion of the first supporter is positioned in the first thinned area, and the thickness of the portion of the first supporter is gradually increased in the direction. Kawamura teaches the electricity-generating element 2 is formed by winding a belt-like positive electrode 21 and belt-like negative electrode 22 via the belt like separators 23 [0028]. Specifically, the electricity –generating element 2 is annularly formed by winding the positive electrode 21, the negative electrode 22, and the separators 23 around a cylindrical core 24 [0028]. Moreover, a mixture 22a including negative electrode active substance is applied to a portion other than the upper end of the copper foil surface in the negative electrode 22. In other words, the negative electrode 22 has a belt-like mixture non-
Kawamura  further discloses the spacer 8 fixes the electricity generating element 2 inside the battery case 1, and therefore, has the function of suppressing the lateral movement of the electricity-generating element 2 in the case where a vibration or impact adversely acts on the battery 100 [0040]. 
It would have been obvious to one having ordinary skill in the art to add the spacer 8 of Kawamura to the electrode assembly between the anode (first electrode plate) and the cathode (second electrode plate) of Tanaka in order to suppress the lateral movement of the electrode assembly as taught and shown by Kawamura. (CLAIM 1 and 9)
Modified Tanaka discloses a second spacer 8, see figures 2 and 4 of Kawamura. Examiner notes the second spacer 8 reads on the claimed second support. Modified Tanaka does not disclose the battery cell further comprises a second thinned area, and a thickness of the second thinned area is less than a thickness of the planar area, where the second supporter is in contact with the second thinned area; and the thickness of the second support is gradually increased in a direction that the thickness of the second thinned area decreases.  However, the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
It would have been obvious to one having ordinary skill in the art to have the battery cell of modified Tanaka further comprise a second thinned area, and a thickness of the second thinned area is less than a thickness of the planar area where the second supporter is in contact with the second thinned area; and the thickness of the second support is gradually increased in a direction that the thickness of the second thinned area decreases.  (CLAIM 16)  
Regarding claims 2 and 3, modified Tanaka discloses all of the limitations as set forth above in claim 1.  Modified Tanaka further shows the spacer 8 is formed into the shape of tapered wedged, each of the inclined portions 83 has a flat surface (Kawamura: [0038]). CLAIM 2) Modified Tanaka further discloses in figures 7 and 8, the spacer 8 includes a second surface, and the second surface is in contact with the first thinned area (22b).  Modified Tanaka further discloses the inclination angles θ1 is about 1° (Kawamura: [0038]), the inclination angle θ1 of the inclined portion 83 of the spacer 8 is less than 45° (Kawamura: [0040]).  (CLAIM 3)
Regarding claim 8, modified Tanaka discloses all of the limitations as set forth above in claim 2. Modified Tanaka further discloses the spacer 8 includes a second surface, the second surface is contact with the thinnest part (22b), and the first surface and the second surface are symmetrical, see figures 7 and 8.  (CLAIM 8)
Regarding claim 10, modified Tanaka discloses all of the limitations as set forth above in claim 9. Tanaka does not explicitly disclose the anode, cathode and separator are wound to form the electrode assembly. However, it is known in the art to have a wound electrode assembly as shown by Kawamura. Kawamura teaches the electricity-generating element 2 is formed by winding a belt-like positive electrode 21 and belt-like negative electrode 22 via the belt like separators 23 [0028].  It is well within the artisan’s skill to arrange the electrode assembly in different shapes, sizes and positions. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the electrode assembly of Tanaka be a wound electrode assembly as taught by Kawamura.  (CLAIM 10)


    PNG
    media_image1.png
    491
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    744
    media_image2.png
    Greyscale

Tanaka et al.


    PNG
    media_image3.png
    797
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    577
    703
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    590
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    737
    617
    media_image6.png
    Greyscale

Kawamura et al.
Regarding claim 11, modified Tanaka discloses all of the limitations as set forth above in claim 9. Modified Tanaka does not disclose the separator is in contact with the first support (spacer 8). However, it is well within the artisan’s skill to place the spacer 8 (first supporter) in different shapes, sizes and positions across the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to place the spacer 8 of modified Tanaka in contact with the separator in order to (CLAIM 11)
Regarding claims 12 and 13 modified Tanaka discloses all of the limitations as set forth above in claim 9. Modified Tanaka does not disclose an outermost side of the first support extends out of outermost sides of the first electrode plate and the second electrode plate. However, it is well within the artisan’s skill to place the spacer 8 (first supporter) in different shapes, sizes and positions across the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the outermost side of the spacer 8 of modified Tanaka extend out of outermost sides of the first electrode plate (anode) and the second electrode plate (cathode) in order to further support the anode and cathode and to suppress the lateral movement of the electrode assembly. (CLAIM 12)
Modified Tanaka does not disclose along the thickness reducing direction of the first thinned area an outermost side of the separator extends out of the outermost side of the first supporter. However, it is well within the artisan’s skill to place the separator 8 in different shapes, sizes and positions across the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the outermost side of the separator of modified Tanaka along the thickness reducing direction of the first thinned area (22b) an outermost side of the separator extends out of the outermost side of the first supporter (spacer 8), in order to further support the separator and to suppress the lateral movement of the electrode assembly. (CLAIM 13)
Regarding claims 14 and 15, modified Tanaka discloses all of the limitations as set forth above in claim 1. Modified Tanaka does not disclose the battery cell includes a connecting body, the connecting body is positioned in the electrode assembly, and the connecting body is in contact with the planar area of the electrode assembly; and a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter. Kawamura discloses specifically, the electricity –generating element 2 is annularly formed by winding the positive electrode 21, the negative electrode 22, and the separators 23 around a cylindrical core 24 [0028]. The spacer 8 is to be inserted into the winding portion 25 of the electricity- generating element 2 is disposed such that the inclined portion 83 having the flat surface extends along a flat inner circumferential surface 24a of the core 24 of the electricity generating element 2 [0039], the pair of inclined portion 83 presses the flat inner circumferential surface 24a of the core 23, from the inside [0039]. Examiner notes the core 24 reads on the claimed connecting body. See figures 4 and 8 the connecting body (core 24) is positioned in the electrode assembly. 
It would have been obvious to one having ordinary skill in the art to add the core 24 (connecting body) of Kawamura to the electrode assembly of modified Tanaka in order to further support the electrodes, since the electrode and separator  are wound around the core 24. 
Modified Tanaka does not disclose the connecting body (core 24) is in contact with the planar area of the electrode assembly.  However, it is well within the artisan’s skill to place the core 24 in different shapes, sizes and positions across the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious to one having ordinary skill in the art to place the core 24 of modified Tanaka in contact with the planar area of the electrode assembly in order to further support the planar area of the electrode assembly.  Modified Tanaka does not disclose a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter. 
In an effort to optimize the connecting body it would have been obvious to one having ordinary skill in the art to have the thickness of the connecting body (core 24) be not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter on order to support the separator and the spacer 8 (first supporter).  (CLAIM 14). See figures 4 and 8 where the connecting body (core 24) and the spacer (8) are integrally formed structures. (CLAIM 15) 
Regarding claims 17 and 18, modified Tanaka discloses all of the limitations as set forth above in claim 16.  Modified Tanaka does not disclose the battery cell includes a connecting body, the connecting body is positioned in the electrode assembly, and the connecting body is in contact with the planar area of the electrode assembly; and a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter. Kawamura discloses specifically, the electricity –generating element 2 is annularly formed by winding the positive electrode 21, the negative electrode 22, and the separators 23 around a cylindrical core 24 [0028]. The spacer 8 is to be inserted into the winding portion 25 of the electricity- generating element 2 is disposed such that the inclined portion 83 having the flat surface extends along a flat inner circumferential surface 24a of the core 24 of the electricity generating element 2 [0039], 
It would have been obvious to one having ordinary skill in the art to add the core 24 (connecting body) of Kawamura to the electrode assembly of modified Tanaka in order to further support the electrodes, since the electrode and separator  are wound around the core 24. 
Modified Tanaka does not disclose the connecting body (core 24) is in contact with the planar area of the electrode assembly.  However, it is well within the artisan’s skill to place the core 24 in different shapes, sizes and positions across the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious to one having ordinary skill in the art to place the core 24 of modified Tanaka in contact with the planar area of the electrode assembly in order to further support the planar area of the electrode assembly.  Modified Tanaka does not disclose a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter.  
In an effort to optimize the connecting body it would have been obvious to one having ordinary skill in the art to have the thickness of the connecting body (core 24) be not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter on order to support the separator and the spacer 8 (first supporter).  (CLAIM 17) See figures 4 and 8, the connecting body (core 24) and the spacer (8) are integrally formed structures. (CLAIM 18)
Regarding claim 19, modified Tanaka discloses all of the limitations as set forth above in claim 17. Modified Tanaka further discloses see figure 4 of Kawamura the connecting body (core 24) and the first and second supporters (spacers 8) are split in structure. The spacers 8 are positioned at sides of the connecting body.  Modified Tanaka further discloses the spacer u is made of EPDM rubber (ethylene propylene-diene rubber (Kawamura: [0037]). Modified Tanaka does not disclose the connecting body (core 4) is made out of the same material as the spacer 8. However, it would have been obvious to one having ordinary skill in the art to have the connecting body (core 24) be made of EPDM rubber in order to have a flexible/elastic structure that can further support the electrode assembly during operations. (CLAIM 19)
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., (US 2006/0006063), and further in view of  Kawamura et al., (US 20140017535),  as applied to claim 3 and 1  above, and further in view of Han et al., (US 20100167120). 
Regarding claim 4, modified Tanaka discloses all of the limitations as set forth above in claim 3.  Modified Tanaka further discloses the spacer 8 includes a third surface in contact with the first surface, the third surface is a flat surface, see figures 7 and 8. Modified Tanaka does not disclose a right angle defined between the third surface and the first surface. However, it is well within the artisan’s skill to arrange the spacer 8 in different shapes, sizes and positions in order to further accommodate and support the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the spacer 8 (first supporter).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
  Further, Han discloses a battery 100 that includes an electrode assemblyn110 having a positive electrode 112, a negative electrode 113 and a separator 114 interposed there between [0051].  The electrode assembly 110 may include a space at the center thereof, and a core 160 may be disposed in the space to maintain the shape of the center of the electrode assembly 110 [0053]. The core 160 having the rectangular pillar shape may include a support portion 161 [0068]. Since the core 160 may be disposed inside the electrode assembly 110, the core 160 may support the electrode assembly 110, the core may contact the electrode assembly 110 [0070].  Han further discloses a core 91 may be formed in a triangular pillar shape [0080]. See figure 5A, the core 191 has a third surface and a first surface, where a right angle is defined between the third surface and the first surface. 
It would  have been obvious to one having ordinary skill in the art to have the spacer 8 of modified Tanaka  have a right angle  defined between the third surface and the first surface as shown by Han  in order to further accommodate and support the electrode assembly. (CLAIM 4)
Modified Tanaka further discloses the spacer 8 includes a first surface that is in contact with the thinnest portion (22b), see figures 7 and 8.  Modified Tanaka does not disclose the first surface is a curved surface. Han further discloses a core 192 may be formed in a pentagonal pillar shape [0081], and see figure 5B where the first surface is a curved surface. 
It would have been obvious to one having ordinary skill in the art to have the spacer 8 of modified Tanaka have  the first surface be  a curved surface as shown by  Han  in order to further accommodate and support the electrode assembly. (CLAIM 5)
Regarding claim 6, modified Tanaka discloses all of the limitations as set forth above in claim 5.  Modified Tanaka further discloses the spacer 8 includes a second surface that is in  (CLAIM 6)
Regarding claim 7, modified Tanaka discloses all of the limitations as set forth above in claim 5. Modified Tanaka further discloses the spacer 8 comprises a second surface, the second surface is in contact with the thinnest area (22b), and the first surface and the second surface are symmetrical, see figures 7 and 8. (CLAIM 7)

    PNG
    media_image7.png
    570
    382
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    302
    340
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    507
    383
    media_image9.png
    Greyscale

Han et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722